DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 04/27/2020 wherein the specification is amended to include a cross-reference to the priority applications. Claims 1-15 are pending in the instant application. Claims 1 and 15 are independent. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2020, 10/08/2020, 02/18/2021 and 06/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 and its subsequent dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "dividing the plurality of blood vessels" at line 2.There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ornberg et al. (US 20110164218 A1).
Regarding Claim 1: Ornberg discloses a electronic device (Refer to Figure 1 and para [002]; “an ocular surface examination apparatus.”) comprising:
a camera (Refer to para [033]; “The light signal emitted from the contrast agent travels along an imaging path toward an image capture device, such as a camera. Cameras can be of several types including digital single lens reflex cameras with RGB CMOS sensors or black and white CCD cameras. In a particular embodiment, the light signal captured by the image capture device is either spectrally isolated from the light in the illumination path, or has an opposite polar orientation relative to the light in the illumination path…”) and a processor (Refer to para [047]; “The machine readable storage medium comprises a program of instructions stored thereon for causing an electrical processor to execute automated method steps for image analysis…”) configured to:
obtain an image including an eye captured by the camera (Refer to para [059]; “The effect of the Fourier bandpass filtering process was illustrated in FIG. 5 and FIG. 6. The fluorescein corneal image in FIG. 5A was obtained with a camera based imaging system equipped with fluorescein spectral band pass filters as described above.”) identify one or more blood vessels included in the image (Refer to para [065]; “The imaging system described herein, consisting of a modified slit lamp equipped with polarization optics described in Example 4 and a suite of software components was used to capture ocular surface images for automated image analysis of conjunctival blood vessel morphology.”) and determine a degree of conjunctival hyperemia based on sizes of the identified one or more blood vessels (Refer to para [029]; “The invention relates to methods and apparatuses that can be used to quantitatively measure corneal staining In particular, a method and apparatus of the invention can be used to capture images of a stained ocular surface (i.e. cornea) for the generation of objective information about ocular surface staining. The methods of the invention can be used, for example, as a diagnostic for ocular surface disease, such as dry eye, Sjogren's disease, infectious disease and contact lens wear problems, to measure therapeutic efficacy in clinical trials, or to measure efficacy of potential therapeutics in animal models of ocular surface diseases, such as dry eye. As used herein, the term "ocular surface disease" includes, but is not limited to, the aforementioned conditions as well as disorders such as infections, uveitis, conjunctivitis (including, for example, allergic conjunctivitis), keratitis, keratoconjunctivitis, vernal keratoconjunctivitis (VKC), atopic keratoconjunctivitis (AKC), autoimmune disorders of the ocular surface (including, for example, cicatrizing conjunctivitis, blepharitis, and scleritis), meibomianitis, conjunctival hyperemia, eyelid hyperemia, ocular rosacea, ocular inflammation (such as surgically-induced inflammation, inflammation caused by foreign bodies in the eye, any other type of wound to the ocular surface that causes inflammation), eye lid swelling, and the like.”).

Regarding Claim 15: Ornberg discloses method for determining a degree of conjunctival hyperemia (Refer to para [002]; “The invention relates to apparatuses and methods for detecting ocular surface defects or the absence thereof. An apparatus and method of the invention can be used, for example, to detect ocular surface diseases.”) the method comprising:
obtaining an image including an eye that is captured by a camera (Refer to para [059]; “The effect of the Fourier bandpass filtering process was illustrated in FIG. 5 and FIG. 6. The fluorescein corneal image in FIG. 5A was obtained with a camera based imaging system equipped with fluorescein spectral band pass filters as described above.”) 
identifying one or more blood vessels included in the image (Refer to para [065]; “The imaging system described herein, consisting of a modified slit lamp equipped with polarization optics described in Example 4 and a suite of software components was used to capture ocular surface images for automated image analysis of conjunctival blood vessel morphology.”) and
determining the degree of conjunctival hyperemia based on a size of the identified one or more blood vessels (Refer to para [029]; “The invention relates to methods and apparatuses that can be used to quantitatively measure corneal staining In particular, a method and apparatus of the invention can be used to capture images of a stained ocular surface (i.e. cornea) for the generation of objective information about ocular surface staining. The methods of the invention can be used, for example, as a diagnostic for ocular surface disease, such as dry eye, Sjogren's disease, infectious disease and contact lens wear problems, to measure therapeutic efficacy in clinical trials, or to measure efficacy of potential therapeutics in animal models of ocular surface diseases, such as dry eye. As used herein, the term "ocular surface disease" includes, but is not limited to, the aforementioned conditions as well as disorders such as infections, uveitis, conjunctivitis (including, for example, allergic conjunctivitis), keratitis, keratoconjunctivitis, vernal keratoconjunctivitis (VKC), atopic keratoconjunctivitis (AKC), autoimmune disorders of the ocular surface (including, for example, cicatrizing conjunctivitis, blepharitis, and scleritis), meibomianitis, conjunctival hyperemia, eyelid hyperemia, ocular rosacea, ocular inflammation (such as surgically-induced inflammation, inflammation caused by foreign bodies in the eye, any other type of wound to the ocular surface that causes inflammation), eye lid swelling, and the like.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Ornberg et al. (US 20110164218 A1) in combination with Filar (US 20110085138 A1).

Regarding Claim 14: Ornberg discloses all the claimed elements as rejected above. Ornberg does not expressly disclose iris authentication application.

Filar teaches “an ophthalmological diagnostic system.” More specifically, Filar teaches “ophthalmological diagnostic system (that) allows the user to communicate with diagnosticians for telemedicine purposes, and is specifically designed for use by anyone, including optometrists and ophthalmologists, in non-office settings, remote areas, anywhere traditional ophthalmological cameras are not available, or when communication with specialists for telemedicine purposes is desirable…” and based on an iris authentication application being executed (Refer to Step 6 and para [068]; “In step 5, the user may sample the captured images/videos to calculate variances, the presence or absence of a condition, or any other measurement or observation desired. In steps 6 and 7, the images/videos are authenticated and the user determines if the desired images/videos have been acquired. If not, additional images/videos are acquired.”) capture an image including the eye through the camera and determine the degree of conjunctival hyperemia from the captured image (Refer to para [069]; “In step 8, if visual inspection is not sufficient, the diagnostician utilizes image analysis software to sample and test pixels or to enhance the image to search for variants, which may identify one or more conditions. In steps 9 and 10, the patient's information is entered, and the images/videos labeled.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Ornberg and Filar as rejected above. 

The suggestion/motivation for combining the teachings of Ornberg and Filar would have been in order to create a “comprehensive visual image of the eye that can reveal innumerable ocular and systematic traumas and conditions of the eye lid…” (at para [072], Filar).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ornberg and Filar in order to obtain the specified claimed elements of Claim 14. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Regarding Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art either singularly or in combination of the results made of record fail to disclose at least “dividing (a) the plurality of blood vessels into a plurality of nodes based on a cross point of the plurality of blood vessels included in the image, and determine the degree of conjunctival hyperemia based on the sizes of the plurality of nodes, the plurality of nodes are at least one of a blood vessel between the cross point and end points of each of the plurality of blood vessels with respect to the cross point and a blood vessel between the cross point and another cross point.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10353460 B2
US 20170252466 A1
US 20210085175 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665